Title: To Thomas Jefferson from John Dawson, 22 March 1801
From: Dawson, John
To: Jefferson, Thomas



Dear Sir,
Baltimore March 22d 1801.

I recievd your letter and the enclosures on friday night, but not any by the last evenings mail.
All things are ready, and we expect to sail at Eleven—it is probable we shall be delayd on Hampton road, as I learn from the Capt. that some of his offices are at Norfolk—
I deem it my duty to forward to you Colo: Barbours letter, recievd at this place.
With much Esteem Your real friend,

J Dawson

